DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
This Office Action is in response to the Applicants' communication filed on August 24, 2021.  In virtue of this communication, claims 1-18 are currently presented in the instant application.

Drawings
The drawings submitted on August 24, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on August 24, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WELKER et al. (US 20160011754 A1, hereinafter WELKER) in view of CHOI et al. US 20210224017 A1, hereinafter CHOI).
Regarding claim 1.  WELKER discloses a method for acquiring sensor data, comprising: 
acquiring, by a terminal having multiple displays (WELKER, see FIG. 2 and at least par. [0025], Dual-display system 200 comprises first display 204 and second display 206), identification information sensor of device corresponding to a display location, wherein the display location is a location where an application is being displayed (WELKER, see at least par. [0027] [0027] In one embodiment, sensor manager 111 receives from application 112 a request for information identifying available sensors and sensor capabilities. According to one aspect of the disclosure, information identifying sensor capabilities comprise information identifying a maximum detection range, power requirements, and a measurement scale resolution); and 
acquiring, according to the identification information, sensor data corresponding to the display (WELKER, see last lines of the par. [0027], acquire sensor data to allow application 112 to maintain the proper presentation of application interface 210. For example, based on sensor capabilities, application 112 can determine a set of sensors that can provide application 112 with information that allows application 112 to properly present application interface 210 and provide a high quality user/viewer experience. In one implementation, sensor manager 111 registers sensor event listeners (for the executing application) that monitor sensor changes associated with a display on which the application interface is presented).
WELKER discloses acquiring, by a terminal having multiple displays, identification information sensor corresponding to a display location, but does not explicitly disclose acquiring, by a terminal having multiple displays, identification information of a display corresponding to a display location.  However, acquiring, by a terminal having multiple displays, identification information of a display corresponding to a display location (CHOI, see at least par. [0038], acquiring identification information of the display modules 10. The sensor 110 may obtain identification information of each of the plurality of display modules 10 by performing wired or wireless communication with each of the plurality of display modules 10 … [0061]-[0062] The processor 140 according to an embodiment may display location information corresponding to the identification information received from the sensor 110.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the WELKER disclosed invention, and have acquiring, by a terminal having multiple displays, identification information of a display corresponding to a display location, as taught by CHO, thereby to provide dual display system that utilize the set of sensors associated with the display rendering the user interface for the application and allow the system to be aware of the position of both display.

Regarding claim 2.  WELKER in view of CHO discloses the method of claim 1, wherein acquiring the identification information of the display comprises: 
monitoring a change in the display location of the application (WALKER, see at least par. [0028] During execution of application 112, sensor manager 111 detects when a user switches presentation of application interface 210 from first display 204 to second display 206 of the multiple displays. In response to detecting that presentation of application interface 210 switches from first display 204 to second display 206, sensor manager 111 dynamically allocates to application 112 the second set of sensors 212 to perform event monitoring associated with second display 206. Following allocation of second set of sensors 212, sensor manager 111 activates event monitoring associated with an orientation of second display 206 using second set of sensors 212 to enable application 112 to maintain a proper presentation of application interface 210 on second display 206.); and 
in response to the change in the display location of the application, updating the identification information of the display corresponding to the display location where the application is being displayed (WELKER, see at least par. [0029] In one embodiment, in response to application interface 210 being moved from first display 204 to second display 206, sensor manager 111 receives from window manager 310 (FIG. 3) a notification that application interface 210 was moved to second display 206. In response to receipt of the notification from window manager 310, sensor manager 111 registers with window manager 310 a second event listener that monitors sensor changes associated with second display 206. A selected number of event listeners can listen for different kinds of events from a number of event sources. These events are detectable by respective sensors. For example, application 112/sensor manager 111 can create one listener per event source. Alternatively, application 112 can have a single listener for all events from all sources. Application 112 can even have more than one listener for a single kind of event from a single event source. Sensor manager 111 can register multiple listeners to be notified of events of a particular type from a particular source. Additionally and/or responsive to registering the second event listener, sensor manager 111 unregisters the first event listener that was previously registered to monitor sensor changes at first display 204. The first and second event listeners are collectively illustrated as event listeners 142 (FIG. 1).

Regarding claim 3.  WELKER in view of CHO the method of claim 1, further comprising: 
establishing a display-sensor correspondence between the display and a sensor of the terminal (WELKER, see at least par. [0026] In one embodiment, operating system (OS) 108 executing on IHS 100 provisions a sensor set that is associated with a display upon which an application (user) interface is presented. Sensor manager 111 maps each of multiple sensors 116 within IHS 100 to a particular one or more of the multiple displays. In the specific example, sensor manager 111 maps first set of sensors 208 to first display 204 based on the first set of sensors 208 being embedded within or physically coupled to first display 204).
Regarding claim 4.  WELKER in view of CHOI the method of claim 3, wherein acquiring, according to the identification information, the sensor data corresponding to the display comprises: 
determining, according to the display-sensor correspondence, a sensor corresponding to the display indicated by the identification information (CHOI, see at least par. [0046] In particular, the processor 140 according to an embodiment, when identification information obtained by scanning identification information corresponding to one of the plurality of display modules 10 is received from the sensor 110, may obtain location information of the display module 10 corresponding to the received identification information based on the module map information stored in the memory 130. Subsequently, the processor 140 may control the display 120 to display the obtained location information, which will be described in detail with reference to FIG. 3.).

registering the sensor (WELKER, see at least the first 9 lines of the par. [0029] In one embodiment, in response to application interface 210 being moved from first display 204 to second display 206, sensor manager 111 receives from window manager 310 (FIG. 3) a notification that application interface 210 was moved to second display 206. In response to receipt of the notification from window manager 310, sensor manager 111 registers with window manager 310 a second event listener that monitors sensor changes associated with second display 206.); and 
acquiring the sensor data generated by the sensor that has been registered (WELKER, see at least the last 9 lines of the par. [0029], Sensor manager 111 can register multiple listeners to be notified of events of a particular type from a particular source. Additionally and/or responsive to registering the second event listener, sensor manager 111 unregisters the first event listener that was previously registered to monitor sensor changes at first display 204. The first and second event listeners are collectively illustrated as event listeners 142 (FIG. 1).).
WELKER in view of CHOI discloses claim 4, but does not explicitly disclose determining, according to the display-sensor correspondence, a sensor corresponding to the display indicated by the identification information.  However, OSWALD discloses:

Regarding claim 5.  WELKER in view of CHO the method of claim 1, further comprising: 
determining posture information of the terminal based on the sensor data (WELKER, see at least par. [0040], By continuing to provide a correct set of sensors to an application that can switch displays, sensor manager 111 enables application 112 to maintain a proper presentation of the application interface on the second display (block 512). For example, if the second event listener indicates that the second display is positioned in a particular position/orientation, application 112 is able to present application interface 210 on the second display so that application interface 210 can be best presented to a user/viewer, based on the particular display position/orientation).

Regarding claim 6.  WELKER in view of CHO the method of claim 1, further comprising: 
determining, based on the sensor data, at least one of a display orientation or a display brightness for displaying the application at the display location (WELKER, see at least par. [0028], [0028] During execution of application 112, sensor manager 111 detects when a user switches presentation of application interface 210 from first display 204 to second display 206 of the multiple displays. In response to detecting that presentation of application interface 210 switches from first display 204 to second display 206, sensor manager 111 dynamically allocates to application 112 the second set of sensors 212 to perform event monitoring associated with second display 206. Following allocation of second set of sensors 212, sensor manager 111 activates event monitoring associated with an orientation of second display 206 using second set of sensors 212 to enable application 112 to maintain a proper presentation of application interface 210 on second display 206).

Regarding claims 7 and 13, is rejected for the same rationale of claim 1.
	
Regarding claims 8 and 14, is rejected for the same rationale of claim 2.

Regarding claims 9 and 15, is rejected for the same rationale of claim 3.

Regarding claims 10 and 16, is rejected for the same rationale of claim 4.

Regarding claims 11 and 17, is rejected for the same rationale of claim 5.

Regarding claims 12 and 18, is rejected for the same rationale of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612